                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JOSE CHAVEZ,                §
                            §
    Plaintiff,              §
                            §
v.                          §                            Civil Action No. 3:18-CV-2013-N
                            §
STANDARD INSURANCE COMPANY, §
                            §
    Defendant.              §

                      MEMORANDUM OPINION AND ORDER

       This Order addresses Plaintiff Jose Chavez’s Motion to Compel Discovery [35]. For

the reasons stated below, the Court denies the motion.

                               I. ORIGINS OF THE DISPUTE

       Chavez brought suit against Defendant Standard Insurance Company (“Standard”)

alleging that Standard wrongfully denied Chavez’s claim for long-term disability (“LTD”)

benefits under a group LTD policy (the “Policy”), which is governed by the Employee

Retirement Income Security Act of 1974 (“ERISA”).

       Chavez alleges that he suffers from two disabling conditions and is entitled to over

$375,000.00 in past and future LTD benefits. Standard admits that it initially paid Chavez

disability benefits for seventeen months while Chavez’s claim was under review. Standard,

however, ultimately denied his claim and ceased payments after it determined that Chavez’s

disabilities were “Other Limited Conditions,” subject to the Policy’s 12-month limitation in

payment of LTD benefits. Chavez then filed suit against Standard and now seeks to compel


MEMORANDUM OPINION AND ORDER – PAGE 1
the production of contractual and financial arrangements under which Standard’s medical

consultants played their respective roles in Chavez’s LTD claim, as well as Standard’s

internal claim procedures.

                                    II. LEGAL STANDARD

       Federal Rule of Civil Procedure 37(a) governs motions to compel discovery

responses. Rule 37(a)(3)(B) provides that a party seeking discovery may move for an order

compelling production against another party when the latter has failed to produce documents

requested under Rule 34. The party resisting discovery must show how each discovery

request is not relevant or otherwise objectionable. McLeod, Alexander, Powel & Apffel, P.C.

v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990). Rule 26(b)(1) additionally provides that:

       Unless otherwise limited by court order, the scope of discovery is as follows:
       Parties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party’s claim or defense and proportional to the needs of the
       case, considering the importance of the issues at stake in the action, the amount
       in controversy, the parties’ relative access to relevant information, the parties’
       resources, the importance of the discovery in resolving the issues, and whether
       the burden or expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible in evidence
       to be discoverable.

FED. R. CIV. P. 26(b)(1).

       In an ERISA case, there are additional limitations on discovery. The Fifth Circuit

explained in Vega v. Nat'l Life Ins. Servs., Inc. that a district court is generally limited to the

administrative record and must not stray from it except in limited circumstances. 188 F.3d

287, 299 (5th Cir. 1999) (en banc), overruled on other grounds by Metro. Life Ins. Co. v.

Glenn, 554 U.S. 105 (2008). Such circumstances include evidence related to how an


MEMORANDUM OPINION AND ORDER – PAGE 2
administrator interpreted terms of the plan and expert opinion that assists the district court

in understanding medical terminology or practice. Id. The Fifth Circuit recently reaffirmed

this rule when it altered the default standard of review in ERISA cases in Ariana M. v.

Humana Health Plan of Texas, Inc., 884 F.3d 246, 256 (5th Cir. 2018). In Ariana M., the

Fifth Circuit overturned prior precedent that required a district court to apply an abuse of

discretion standard when reviewing an administrator’s factual determinations. The Court

held that in the absence of a valid delegation of discretionary authority, a plan administrator’s

denial of benefits is subject to de novo review, regardless of whether the denial is based on

legal or factual determinations. Id. at 248.

       The parties agree that a de novo standard of review applies to this case. Nevertheless,

Chavez argues that discovery beyond the administrative record is relevant here based on the

Fifth Circuit’s holding in Crosby, which states that Vega does not prohibit the admission of

evidence regarding “other questions that may be raised in an ERISA action, including “the

completeness of the administrative record, whether the plan administrator complied with

ERISA’s procedural regulations, and the existence and extent of a conflict of interest created

by the plan administrator’s dual role in making benefits determinations and funding the

plan.” Crosby v. La. Health Serv. & Indem. Co., 647 F.3d 258, 263 (5th Cir. 2011). Chavez

alleges that because such “other questions” are raised here, discovery regarding whether

Standard complied with ERISA’s procedural regulations is relevant and therefore

discoverable. The Court disagrees.

                III. THE COURT DENIES CHAVEZ’S MOTION TO COMPEL


MEMORANDUM OPINION AND ORDER – PAGE 3
                    CONTRACTUAL AND FINANCIAL ARRANGEMENTS

       Chavez sent requests for production to Standard, seeking documents concerning

contractual and financial arrangements between Standard and Joseph Mandiberg, M.D. and

William Volk, M.D., the medical consultants involved in Standard’s assessment and denial

of Chavez’s LTD claim. Chavez alleges that such documents are discoverable because

insurers, like Standard, “often use experts as a pretext to justify the denial of a claim” and

because compliance with ERISA’s procedural regulations is relevant here. Standard objects

to the requests on the basis that such documents go beyond the administrative record and are

improper in this case. In light of the Fifth Circuit’s recent holding in Ariana M., the Court

agrees with Standard that the scope of review should be limited to the administrative record

and therefore denies Chavez’s motion to compel discovery that goes beyond it.

       Chavez argues that Standard’s contractual and financial arrangements with its medical

consultants are relevant because Standard could have created a financial incentive for them

to unreasonably deny claims. Pl.’s Mot. to Comp. at 21 [35]. Standard counters that Chavez

is actually seeking “conflict of interest” discovery, which is only relevant in cases where a

court applies an abuse of discretion standard.

       Procedural unreasonableness and conflict of interest discovery are relevant in cases

where the court applies an abuse of discretion standard of review because it can affect a

district court’s deference analysis. The Fifth Circuit has held that whether there is a conflict

of interest “influences [the court’s] analysis of whether an abuse of discretion occurred.”

Burell v. Prudential Ins. Co. of Am., 820 F.3d 132, 139 (5th Cir. 2016). And a conflict is


MEMORANDUM OPINION AND ORDER – PAGE 4
“but one factor among many that a reviewing judge must take into account” when

determining whether the administrator abused its discretion in denying benefits. Id.

Moreover, “while not an independent basis for finding an abuse of discretion, procedural

unreasonableness ‘is a factor that informs whether the reviewing court may give more weight

to the plan administrator’s conflict of interest.’” Id. (quoting Schexnayder v. Hartford Life

& Accident Ins. Co., 600 F.3d 465, 469–74 (5th Cir. 2010)) (internal quotations omitted).

The Fifth Circuit has additionally stated that:

       We have long held that in conducting review under an abuse of discretion
       standard, a district court should evaluate the administrator’s fact findings
       regarding the eligibility of a claimant based on the evidence before the
       administrator . . . [but] we have also explained how other evidence, not dealing
       with the historical facts underlying the benefit determination, and therefore
       usually not in the administrative record, was relevant under our abuse of
       discretion analysis.

Wildbur v. ARCO Chem. Co., 974 F.2d 631, 639 (5th Cir. 1992). In Lafleur, the Fifth Circuit

further discussed procedural unreasonableness in the context of an abuse of discretion

standard, stating that a failure to comply with ERISA’s procedural requirements does not

generally give rise to a substantive remedy.1 Lafleur v. Louisiana Health Serv. & Indem. Co.,

563 F.3d 148, 159 (5th Cir. 2009). The Court additionally quoted the Ninth Circuit’s holding

in Abatie that unless the procedural violation is so flagrant that it alters the standard of review

from abuse of discretion to de novo, all other non-flagrant procedural irregularities should

be “weighed in deciding whether an administrator’s decision was an abuse of discretion.”


       1
        LaFleur also states that remand to the administrator is typically preferred when the
procedural violations are non-flagrant. Chavez, however, does not seek remand.


MEMORANDUM OPINION AND ORDER – PAGE 5
Id. (quoting Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 971 (9th Cir. 2006)). Thus,

even if Chavez were only seeking the contractual and financial documents to demonstrate

Standard’s procedural unreasonableness in the handling of his claim, such discovery is not

warranted here because the Court will apply a de novo standard of review and afford no

deference to Standard.

       Standard’s argument that Chavez is merely seeking conflict discovery is further

supported by language in the Complaint. The Complaint was filed shortly after Ariana M.

was decided and is erroneously premised on the assumption that an abuse of discretion

standard applies in this case. Chavez pleads procedural unreasonableness, as well as conflict

of interest, but only to show that Standard abused its discretion in denying his claim for

benefits. For example, Chavez states that “procedural unreasonableness justifies this Court

in giving more weight to the conflict” and that “the general rule is that procedural violations

do not warrant a substantive remedy . . . unless the record establishes that the administrator’s

denial was an abuse of discretion.” Pl.’s Compl. at ¶ 275 [1] (internal quotations omitted).

Again, because the Court will apply a de novo standard, such conflict and procedural

unreasonableness discovery is unwarranted. Instead, the Court limits discovery to the

administrative record and therefore denies Chavez’s motion to compel.

        Chavez additionally moves to compel production of Standard’s internal claim

procedures, which the Court acknowledges are discoverable in an ERISA case. Standard,

however, provided Chavez with access to such documents once he agreed to the form




MEMORANDUM OPINION AND ORDER – PAGE 6
protective order, which was entered on December 7, 2018. The Court therefore considers

this issue moot.



       Signed April 22, 2019.



                                              _________________________________
                                                        David C. Godbey
                                                   United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 7
